Order, Supreme Court, New York County (Jeffrey K. Oing, J.), entered September 7, 2011, which, insofar as appealed from, denied the motion of defendant American Airlines for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
American failed to establish its entitlement to judgment as a matter of law in this action where plaintiff alleges that she slipped and fell on a wet floor. American did not affirmatively demonstrate that its agent was not responsible for creating the defective condition that caused plaintiffs fall. Rather, American attempted to establish the absence of negligence by merely pointing to gaps in plaintiffs account of the accident (see Dabbagh v Newmark Knight Frank Global Mgt. Servs., LLC, 99 AD3d 448, 450 [1st Dept 2012]). Although American’s facilities manager did testify that the cleaning company usually mopped *418the terminal floor during the night when passenger traffic was lighter, he also noted that the company performed spot cleaning when notified of a need.
We have considered American’s remaining arguments and find them unavailing.
Concur—Mazzarelli, J.P., Moskowitz, DeGrasse, Feinman and Clark, JJ.